Memorandum by the Court. Appeal from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from benefits on the ground that she voluntarily left her employment without good cause. The board chose to accept the employer’s statement that his criticism of claimant’s work was not a dismissal nor so intended; and found that claimant’s returning to work the following day (failing, however, to return on the next succeding working day) belied her assertion that she had been discharged. We are without authority to disturb this purely factual determination. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in a memorandum by the court.